215 F.2d 604
RAYBORN,v.SWOPE, Warden.
No. 14120.
United States Court of Appeals, Ninth Circuit.
July 15, 1954.

Benjamin F. Rayborn, in pro. per.
Lloyd H. Burke, U.S. Atty., San Francisco, Cal., for appellee.
Before HEALY, BONE, and LEMMON, Circuit Judges.
PER CURIAM.


1
This matter is before us upon an appeal from an order discharging a show cause order and denying appellant's petition for a writ of habeas corpus.


2
In 1947 appellant received sentence in a United States District Court in Kentucky for a term of 30 years to run concurrently with a life sentence which he was then serving upon conviction in a Kentucky state court.  The federal court ordered that he be returned to the custody of the state authorities for continuation of his life sentence.  In 1952 on direction of the Attorney General he was transferred from the Kentucky State Penitentiary to the United States Penitentiary at Terre Haute, Indiana, and subsequently transferred to the penitentiary at Alcatraz.  A detainer has been placed upon him by the Kentucky authorities.


3
Appellant contends that his transfer from the state to the federal authorities, despite the sentencing court's order that he be returned to his Kentucky confinement, was unlawful and that he is therefore entitled to be discharged from custody.  The contention is without substance.  It is the province of the Attorney General, not of the court, to determine the place of confinement.  Mahoney v. Johnston, 9 Cir., 144 F.2d 663; Banghart v. Swope, 9 Cir., 175 F.2d 442.


4
The order below is affirmed.